Order entered June 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00463-CV

                            MICHAEL KRASNICKI, Appellant

                                             V.

                     TACTICAL ENTERTAINMENT, LLC, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-03246-2017

                                         ORDER
        Before the Court is appellee’s June 18, 2018 unopposed motion to extend time to file

response brief. We GRANT the motion and ORDER the brief be filed no later than July 10,

2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE